Citation Nr: 9923228	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  98-12 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating for compensation on the basis 
of individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel






INTRODUCTION

The veteran's active military service extended from April to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied entitlement 
to a total rating for compensation of the basis of individual 
unemployability. 


REMAND

The veteran is presently service connected for diabetes 
mellitus at a 60 percent disability rating.  Based on the 
evidence provided by the most recent VA Compensation and 
Pension examination, retinopathy, neuropathy, and 
hypertension are part of the disability picture caused by the 
veteran's service connected diabetes mellitus.  VA 
regulations provide to "evaluate compensable complications 
of diabetes separately unless they are part of the criteria 
used to support a 100 percent disability rating."  38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note (1) (1998).  The Board 
notes that the veteran's hypertension, neuropathy, and 
retinopathy have not been rated separately.

The 1997 VA examination report indicates that the veteran is 
receiving treatment for his retinopathy.  However, review of 
the VA treatment records obtained by the RO does not reveal 
any records related to examination and/or treatment of the 
veteran's retinopathy.  In view of the nature of the 
veteran's claim, all records of treatment should be obtained 
and associated with the claims folder.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing.  The 
case is REMANDED to the RO for the following development:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his service 
connected diabetes mellitus, including 
neuropathy, retinopathy, and 
hypertension, since 1996.  Subsequently, 
and after securing the proper 
authorizations where necessary, the RO 
should make arrangements in order to 
obtain all the records of treatment from 
all the sources listed by the veteran 
which are not already on file.  All 
information obtained should be made part 
of the file.  The RO should also obtain 
all the records of any treatment at VA 
facilities which are not already on file.  

2.  If the RO determines that additional 
VA examination is required to obtain the 
medical evidence necessary to rate the 
veteran's service connected diabetes 
mellitus, then the appropriate 
examinations should be scheduled.  

3.  Subsequently, the RO should rate the 
veteran's service connected diabetes 
mellitus including giving full 
consideration to rating the diabetic 
neuropathy, diabetic retinopathy, and 
hypertension separate from the underlying 
diabetes mellitus.  

4.  If, upon rating of the veteran's 
service connected diabetes mellitus, the 
veteran does not have a combined 100 
percent schedular rating, the RO should 
consider the issue of entitlement to a 
total rating for compensation on the 
basis of individual unemployability 
(TDIU).  


Once the foregoing has been accomplished, and if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Adjudication of the question involving TDIU will be deferred 
until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












